Citation Nr: 0001434	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-33 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hepatitis.  

2.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a right mastectomy.  

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. Section 3.324.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied compensable evaluations for service-
connected hepatitis and postoperative residuals of a right 
mastectomy.  The RO also denied entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  The 
matter is now before the Board for final appellate 
consideration.  

In his substantive appeal received in April 1998, the veteran 
maintained that ever since the right mastectomy, his right 
shoulder and right arm were numb.  He stated that he wore a 
support on his right wrist and could not drive because of 
this.  In a written argument dated in December 1999, the 
veteran's representative raised the claim of entitlement to 
service connection for a right shoulder disorder secondary to 
the service-connected postoperative residuals of a right 
mastectomy.  This issue has not been developed for review on 
appeal, and is referred to the RO for appropriate action.  

A rating decision dated in February 1998 denied service 
connection for residuals of a shrapnel wound of the right 
third finger.  

The veteran has been rated permanently and totally disabled 
for pension purposes since January 1974, based on chronic 
undifferentiated type schizophrenia and osteoarthritis of the 
right knee, sacral region, and right hand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected hepatitis is currently 
nonsymptomatic.  

3.  The service-connected postoperative residuals of a right 
mastectomy, including the postoperative scar, are currently 
nonsymptomatic.  

4.  Although the veteran has two separate noncompensable 
service-connected disabilities, it is not shown that they are 
of such character as clearly to interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 
(1999).  

2.  The criteria for an increased (compensable) evaluation 
for postoperative residuals of a right mastectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.116, 4.118, Diagnostic Codes 7626, 7805 (1999).  

3.  A compensable evaluation for two separate service-
connected noncompensable disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.324 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

It is maintained by and on behalf of the veteran that his 
service-connected hepatitis and postoperative residuals of a 
right mastectomy are more severely disabling than currently 
evaluated.  The veteran contends that part of his liver was 
removed due to his service-connected hepatitis and that as a 
result, his diet is restricted due to gastrointestinal 
problems.  He further contends that the scar for the right 
mastectomy is tender, that it itches, and that when he 
scratches it, he causes it to bleed.  He claims that he has 
problems with burning and itching in the area of the 
mastectomy surgical scar and tenderness along the site of the 
surgical scar.  It is therefore felt that a separate 
compensable evaluation for the surgical scar is warranted.  

A rating decision dated in October 1945 granted service 
connection for chronic hepatitis and for a healed scar of the 
right breast.  Ten percent evaluations were assigned for each 
service-connected disability.  However, following a VA 
examination in April 1947, each of these evaluations was 
reduced to zero percent, effective from August 15, 1947.  
Although the veteran was informed of this determination in a 
letter dated in June 1947, he submitted no evidence to 
contest the determination and did not initiate an appeal 
therefrom.  The noncompensable evaluations for the service-
connected hepatitis and postoperative residuals of a right 
mastectomy have been in effect ever since.  

The veteran reopened his claim for increased ratings in 
August 1996.  

A.  Hepatitis

On VA examination in April 1997, the veteran claimed that 
about one third of his liver had been removed due to 
hepatitis, with resulting liver damage relating to the 
surgery.  The record shows, however, that while the veteran 
underwent surgery following service for an unrelated 
disorder, there is no indication that he had any part of his 
liver removed as a result of his service-connected hepatitis.  
On examination, the veteran complained of severe indigestion, 
and indicated that he had to avoid any type of spicy foods.  
He stated that in the previous three to four years, he 
experienced increasing fatigue, and that even with good 
sleep, he would awaken tired and remain tired all day.  The 
veteran stated that he had increased anxiety feelings and had 
been treated by the psychiatric department of a VA facility 
for the previous few years.  The examiner indicated that the 
veteran was discharged from the clinic the previous fall 
because he no longer required treatment.  

On physical examination, the veteran weighed 204 pounds.  He 
indicated that earlier that year he weighed 218 pounds, but 
no quick weight loss was noted.  An inspection of the abdomen 
showed an abdominal scar secondary to a surgery.  The abdomen 
was soft, and slight tenderness throughout the whole abdomen 
was noted.  There was no organomegaly.  Active bowel sounds 
were present.  The only abdominal discomfort was a slight 
general tenderness throughout the abdomen.  The veteran 
stated that after eating, he would develop nausea daily, and 
about once a week would vomit.  No anorexia was noted, 
however.  He complained of increased fatigue over the last 
three to four years.  The examiner noted that on review of 
the outpatient clinical record and the claims file, there was 
no indication that the veteran was being treated for, or had 
complained of fatigue, gastrointestinal distress, vomiting or 
any of the problems associated with liver damage.  The 
veteran's strength was good throughout his body, and no 
muscular atrophy was noted.  He ambulated well without 
problems.  The only general weakness was what he described as 
fatigue.  The examiner stated that a hepatitis panel had been 
done and was "nondetectable, nonreactive throughout".  
Liver function testing showed total protein of 7.4, albumin 
of 4.5, total bilirubin of 1.1, alkaline phosphatase at 49, 
SGOT of 30, SGPT of 20, AG ratio of 1.6, and globulin of 2.9.  
The examiner said that the only abnormality was the total 
bilirubin, with the normal range from 0.2 to 1.  The 
diagnosis was history of hepatitis.  

A compensable evaluation for hepatitis is warranted under the 
rating schedule where demonstrable liver damage with mild 
gastrointestinal disturbance is shown.  Healed, 
nonsymptomatic hepatitis warrants only a noncompensable 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7345.  
However, there is no showing of a chronically active 
hepatitis currently, nor is any demonstrable liver damage or 
mild gastrointestinal disturbance attributable to the 
service-connected hepatitis demonstrated.  Indeed, on recent 
VA examination, the examiner noted that a hepatitis panel was 
essentially within normal limits, and hepatitis was diagnosed 
only by history.  

A 30 percent evaluation under Diagnostic Code 7345 requires 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures.  It is notable in this case, however, that the 
veteran has nonservice-connected chronic undifferentiated 
type schizophrenia, as well as other nonservice-connected 
disabilities.  The fatigue and anxiety of which he complains 
has not been attributed by the examiner to his service-
connected hepatitis.  The veteran, as a lay person, is 
competent to describe his symptoms but not to attribute those 
symptoms to a specific disease entity such as chronic 
hepatitis, as this requires medical expertise.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  It is significant that the 
veteran had been treated over the last several years by the 
VA psychiatric department for his complaints of anxiety, 
which were not attributed to his service-connected hepatitis.  
The service-connected evaluation may not be based on symptoms 
that do not result from the service-connected disability.  38 
C.F.R. 4.14 (1999).  It follows that a compensable rating for 
service-connected hepatitis is not warranted.  

B.  Right mastectomy

The veteran's service medical records show that he was 
hospitalized in August 1942 for complaints that included a 
hypertrophied right breast.  It was reported that the right 
breast began increasing in size the previous October and had 
continued to increase gradually in size.  It was further 
reported that at times there had been blood discharged from 
the nipple.  In late August 1942, the veteran underwent 
surgery for the enlarged breast.  The operation reports 
states that an elliptical incision was made over the right 
breast, and a simple mastectomy was performed.  There was no 
evidence of malignancy.  Bleeding points were clamped and 
ligated.  Subcutaneous tissue was closed, the skin was 
closed, and the veteran left the operating room in good 
condition.  The final summary indicates that the right breast 
was "amputated" and that some serous discharge occurred 
following the operation and required opening of the suture 
line to facilitate drainage.  The veteran was discharged to 
duty on September 15, 1942.  

However, the veteran was readmitted to a service hospital on 
September 16, 1942, for moderately severe acute right 
mastitis.  An examination showed swelling, tenderness, and 
induration at the site of the previous right mastectomy.  A 
few days following admission, serosanguineous exudate under 
the deep fasciae of the right breast following postoperative 
removal of the breast.  The exudate was aspirated with a 
needle that was introduced down below the deep fasciae.  Only 
a small amount of serosanguineous fluid, about two cubic 
centimeters, was obtained.  Because of the slight amount of 
fluid, the skin was not incised, and the surgeon was of the 
opinion that there would be complete absorption without the 
necessity of draining.  A few days following the procedure, 
the veteran felt much better, and the tenderness in his right 
breast was subsiding.  It was reported that he was much 
improved after drainage of the swollen site of the right 
mastectomy.  He was discharged to duty on September 30, 1942, 
without complaints.  The breast was noted to be healed.  

The veteran was given a Certificate of Disability for 
Discharge in October 1945 for chronic nonamebic hepatitis 
that rendered him unfit for military service because of 
severe pain due to the hepatitis, nausea and vomiting.  

On VA examination in April 1947, it was reported that his 
breast had not bothered him since separation from service.  
The veteran had an incisional (surgical) 4-inch scar over the 
right nipple line that was nonadherent and nonsymptomatic.  

When examined by VA in June 1974, a well-healed 4-inch right 
mastectomy scar from the veteran's simple mastectomy was 
noted.  It was reported that there were no recurrences and no 
complaints.  The pertinent diagnosis was that there were no 
residuals of the right simple mastectomy.  

On VA examination in April 1997, the mastectomy scar was 
described as 31/2 inches in length and half an inch in 
diameter.  The scar crossed the midclavicular line.  The 
incision site, the scar itself, was vertical through the area 
where the nipple would have been.  The nipple had been 
removed.  The areola had been removed.  The scar was not 
tender to touch; in fact, there was a slight numbness to the 
scar itself.  There was very little difference in size 
between the left chest wall and the right chest wall.  The 
examiner described the surgery as nonradical.  He said that 
the claims file had been reviewed and that the diagnosis was 
history of right mastectomy.  

Under the rating schedule, a 30 percent evaluation is for 
application following a simple mastectomy, or wide local 
excision, of one breast with significant alteration of size 
or form.  However, following wide local excision of one 
breast without significant alteration of size or form, a 
noncompensable evaluation is for assignment.  38 C.F.R. 
§ 4.116, Diagnostic Code 7626.  For VA purposes, a simple (or 
total) mastectomy means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, but lymph 
nodes and muscles are left intact.  Note (3) following 
38 C.F.R. § 4.116, Diagnostic Code 7626.  A wide local 
excision (including partial mastectomy, lumpectomy, 
tylectomy, segmentectomy, and quadrantectomy) means removal 
of a portion of the breast tissue.  Note (4) following 
38 C.F.R. § 4.116, Diagnostic Code 7626.  

Although the veteran's mastectomy has been referred to as a 
simple mastectomy, his actual surgery in service, including 
the residuals thereof, appears to more readily describe a 
wide local excision as defined for VA purposes.  There does 
not appear to have been removal of all of the breast tissue 
on the right, and therefore a simple mastectomy, as defined 
by pertinent provisions of the rating schedule, does not 
appear to have been performed.  Moreover, recent VA 
examination findings show that there is very little 
difference in size between the left chest wall and the right 
chest wall.  A compensable evaluation under Diagnostic Code 
7626 is therefore not warranted.  

The record shows that the post surgical scar has been found 
to be nonadherent.  For rating purposes, therefore, the 
surgical scar is superficial.  The question arises whether a 
compensable evaluation may be granted under Diagnostic Code 
7803 for a superficial, poorly nourished scar with repeated 
ulceration, or under Diagnostic Code 7804 for a superficial 
scar that is tender and painful on objective demonstration.  
However, the examination findings have been relatively 
consistent for many years and show a right mastectomy scar 
that is essentially asymptomatic.  The scar is well healed 
and was not found to be tender and painful on recent 
objective examination.  Indeed, the diagnosis was history of 
right mastectomy.  It follows that a separate compensable 
evaluation for the surgical scar as a postoperative residual 
of the right mastectomy under Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), is not warranted.  

C.  Compensable evaluation under 38 C.F.R. § 3.324

The only disabilities for which service connection currently 
is in effect are those discussed above.  Although they have 
been rated noncompensably disabling, the question remains 
whether they are of such character as clearly to interfere 
with normal employability, which is the standard set forth in 
38 C.F.R. § 3.324.  

The Board notes that the veteran was found to be unemployable 
for pension purposes by a rating decision dated in August 
1974, a finding that was based on the residual effect of 
nonservice-connected psychiatric and orthopedic disabilities 
on the veteran's capacity to work.  At the time that a 
permanent and total disability rating for pension purposes 
was granted, the veteran's service-connected disabilities 
were both rated noncompensably disabling.  There is nothing 
in the current medical evidence to show that the service-
connected disabilities are of such a character as to 
constitute clear interference with normal employability.  
This is especially the case in view of the fact that both 
disabilities were diagnosed only by history on VA 
compensation examinations in April 1997.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim of entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An increased (compensable) evaluation for hepatitis is 
denied.  

An increased (compensable) evaluation for postoperative 
residuals of a right mastectomy, to include the surgical 
scar, is denied.  

A compensable evaluation for multiple service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

